Citation Nr: 1818696	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-28 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1975, which included service during the Vietnam Era. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss disability is due to hazardous noise exposure in service to aircraft engines.  See generally October 2017 Board Hearing Transcript.

In furtherance of this claim, the Veteran was afforded a VA examination in June 2012.  Upon audiometric testing, the VA examiner confirmed that he had bilateral hearing loss, but concluded it was non-organic in nature and its pathology could not be determined.  June 2012 Hearing Loss and Tinnitus VA Examination Report.  In the end, the VA examiner recommended retesting for more conclusive results.

Subsequently, the Veteran submitted an April 2014 Physician's Statement from R.R., a private audiologist.  Following audiometric testing, R.R. explained that because hearing loss can exist years prior to diagnosis, the onset of his hearing loss could not be determined.  April 2014 Physician's Statement; see also April 2014 Q.H.A.C. Audiometric Evaluation.  Nonetheless, R.R. opined that his bilateral hearing loss could have been caused or aggravated by his noise exposure in service.  April 2014 Physician's Statement.  In doing so, R.R. did not provide any supporting rationale nor address the June 2012 VA examiner's conclusion that his hearing loss was non-organic in nature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007), citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Moreover, April 2014 Q.H.A.C. Audiometric Evaluation relied on by R.R. does not include scores for a speech discrimination test (Maryland CNC), which are required pursuant to 38 C.F.R. § 4.85 (2017).

The Veteran underwent a second VA examination in January 2015.  After audiometric testing, the VA examiner concluded the test was invalid because the puretone and speech reception thresholds were not in agreement even after retesting and reinstruction.  January 2015 Hearing Loss and Tinnitus VA Examination Report.  The VA examiner also reported a positive Stenger test, which suggested non-organic hearing loss.  However, seemingly contradicting the positive Stenger test, the VA examiner also observed that his STRs showed significant changes in hearing thresholds in service, which may indicate noise exposure or acoustic trauma.  The VA examiner failed to address this apparent inconsistency.  See Nieves-Rodriguez, supra.  Furthermore, the VA examiner did not consider the April 2014 audiometric test results or R.R.'s positive nexus opinion.  See Stefl, supra.  

Based on the foregoing, the Board finds a remand is necessary to afford the Veteran another VA examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate medical professional to determine the nature and etiology of his bilateral hearing loss.  If possible, schedule the examination at a facility near his residence.

After reviewing the record, the examiner should:

a. Opine as to whether it is at least as likely as not (50 percent probability or greater) the Veteran's bilateral hearing loss was caused by or is otherwise related to his active duty service, to include his hazardous noise exposure in service to aircraft engines, and explain why.

b. In rendering an opinion, the examiner should discuss the audiometric testing results contained in the April 2014 Q.H.A.C. Audiometric Evaluation; the positive nexus opinion from R.R. contained in the April 2014 Physician's Statement; the June 2012 VA examiner's finding of non-organic hearing loss; and the June 2015 VA examiner's finding of significant changes in hearing thresholds in service.

c. In rendering an opinion, the examiner is advised the Board finds the Veteran's lay statements regarding in service hazardous noise exposure credible, and should consider them accordingly.

2. Once the above request has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




